United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glenshaw, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1515
Issued: October 5, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 2, 2015 appellant timely appealed the January 21, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.2
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
December 1, 2014.

1
2

5 U.S.C. §§ 8101-8193 (2006).

The record on appeal contains evidence received after OWCP issued its January 21, 2015 decision. The Board
is precluded from considering evidence that was not in the case record at the time OWCP issued its final decision.
20 C.F.R. § 501.2(c)(1) (2014).

FACTUAL HISTORY
Appellant, a 51-year-old assistant city carrier, filed a traumatic injury claim (Form CA-1)
on December 2, 2014. He claimed that he injured his neck and shoulders in a work-related
motor vehicle accident the previous afternoon.
On December 1, 2014 at 2:50 p.m. appellant was rear-ended while making a left-hand
turn. He stated that the other driver could not stop in time. Appellant’s postmaster, Janet
Michulko, completed the supervisor’s report on Form CA-1 stating that appellant was in the
performance of duty when the injury/incident occurred. She reported that the injury was caused
by a third party and provided the name and address of the responsible third party. Ms. Michulko
confirmed that appellant received medical care on December 1, 2014 at the University of
Pittsburgh Medical Center (UPMC) emergency room (ER) and noted that her knowledge of the
injury was consistent with the employee’s statement and/or witness statements.
Along with the claim form, OWCP received discharge instructions from UPMC, which
noted that appellant was admitted on December 1, 2014 at 3:35 p.m. Appellant was seen by
Dr. Bradley S. Hiles. His medical condition was noted as “[c]ervical [s]train; MVA [motor
vehicle administration] restrained driver.” Chest and cervical spine x-rays were obtained, but the
results were unavailable. Appellant was given Ibuprofen and he received a prescription for pain
medication (Norco). The UPMC discharge instructions also included general information about
motor vehicle collisions and the diagnosis and treatment of cervical sprain.
In a letter dated December 12, 2014, OWCP advised appellant that the December 1, 2014
UPMC discharge instructions were insufficient to support his claim. It specifically noted that
there was no physician’s opinion that included a diagnosis of any condition resulting from
appellant’s injury. OWCP also requested additional information to substantiate the factual
elements of appellant’s claim such as how the accident occurred, the immediate effects of the
injury, and what he did shortly thereafter. It afforded appellant 30 days to submit the requested
information.
In a separate letter also dated December 12, 2014, OWCP advised appellant of his rights
and responsibilities under FECA regarding a third-party recovery.
OWCP subsequently received an emergency medical service (EMS) report regarding
appellant’s December 1, 2014 “[t]raffic [a]ccident.” The report indicated, among other things,
that appellant was transported by ambulance from Mount Royal Boulevard and W. Pennview to
UPMC -- Passavant.
In a January 21, 2015 decision, OWCP denied appellant’s claim because he failed to
establish fact of injury. It explained that it had previously advised him that the UPMC discharge
instructions would not suffice, but he failed to submit additional medical evidence in response to
the December 12, 2014 claim development letter. OWCP also found that the record did not
support that the December 1, 2014 incident occurred as alleged. According to the claims

2

examiner, appellant did not respond to OWCP’s request for additional information, and
therefore, the factual elements of the claim could not be substantiated.3
LEGAL PRECEDENT
A claimant seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.4
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether “fact of injury” has been established. Generally, fact
of injury consists of two components that must be considered in conjunction with one another.
The first component is whether the employee actually experienced the employment incident that
allegedly occurred.5 The second component is whether the employment incident caused a
personal injury.6 An employee may establish that an injury occurred in the performance of duty
as alleged, but fail to establish that the disability or specific condition for which compensation is
being claimed is causally related to the injury.7
ANALYSIS
OWCP denied appellant’s traumatic injury claim on the basis that he failed to establish
that the December 1, 2014 incident occurred as alleged. It also found that there was no evidence
of a medical diagnosis in connection with the alleged December 1, 2014 motor vehicle accident.
The Board finds that the record supports that appellant was involved in an employment-related
motor vehicle accident on December 1, 2014. However, the record before the Board does not
establish a medical diagnosis in connection with his work-related motor vehicle accident.
With respect to the December 1, 2014 incident, appellant reported that he was rear-ended
by another motorist while making a left-hand turn. According to the Form CA-1, the accident
occurred at 2:50 p.m. at the intersection of Mount Royal Boulevard and W. Pennview. The
Board notes that the employing establishment did not challenge appellant’s statement regarding
3

The January 21, 2015 decision did not reference the December 1, 2014 EMS report, which OWCP received the
previous day; January 20, 2015.
4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

3

the December 1, 2014 motor vehicle accident. Moreover, the December 1, 2014 EMS report
documents that appellant was involved in a rear-end collision as alleged. At 2:53 p.m., the EMS
crew was dispatched to Mount Royal Boulevard/W. Pennview St. for a motor vehicle accident.
When they arrived at 2:57 p.m., appellant was found sitting upright in his vehicle, conscious and
alert, and in no apparent distress. The police were reportedly also on the scene. Appellant’s
chief complaint was head and neck pain. The EMS report further noted that appellant was in the
driver’s seat (right side) of a postal vehicle “with moderate damage to the rear-end.” Appellant
informed the EMS crew member that he was “restrained” and when his vehicle was struck,
appellant’s head went forward, then “snapped” back. He described his head pain as “throbbing.”
The EMS crew treated him at the scene for approximately 20 minutes, and then transported
appellant to UPMC ER where they arrived at 3:32 p.m.
Based on the foregoing information, the Board finds that appellant established that he
was involved in a work-related motor vehicle accident on December 1, 2014. The Board will
modify OWCP’s January 21, 2015 decision to reflect this finding, but while the evidence
establishes that the December 1, 2014 employment incident occurred as alleged, the record lacks
medical evidence of a diagnosis in connection with appellant’s motor vehicle accident.
As OWCP previously advised, the December 1, 2014 UPMC discharge instructions
referenced “[c]ervical [s]train” and “MVA.” However, there is no description of the
December 1, 2014 incident/injury or physical findings that might support an injury-related
diagnosis. OWCP afforded appellant the opportunity to submit additional medical evidence, but
he did not respond in a timely fashion. The record has since been supplemented; however, the
Board cannot consider additional evidence for the first time on appeal.8
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607
CONCLUSION
Appellant established that he was involved in an employment-related motor vehicle
accident on December 1, 2014. However, the evidence fails to establish a medical diagnosis in
connection with the December 1, 2014 employment incident.

8

See supra note 2.

4

ORDER
IT IS HEREBY ORDERED THAT the January 21, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed as modified.
Issued: October 5, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

